Citation Nr: 1136951	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-08 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for service-connected post operative residuals of lumbar disc fusion at L4, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The Veteran served on active duty from June to July 1970.  The record also establishes active duty for training (ACDUTRA) from August 9, 1974, to August 24, 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  This decision continued the 20 percent rating for the Veteran's service-connected lumbar spine disability.

The Veteran provided testimony at a hearing conducted at the RO in January 2009 by a local hearing officer.  A transcript of the hearing testimony is in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To obtain VA medical records and to obtain another VA examination.

The Veteran was last afforded a VA spine examination to evaluate his service-connected lumbar spine disability in January 2009.  This examination is dated more than 2.5 years ago.  In some instances, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In this case, in a July 2011 Appellant's Brief, the Veteran's representative asserted that the pain associated with the Veteran's service-connected low back disorder had "severely increased" since his 2009 VA examination.  

In the course of the January 2009 VA spine examination, the Veteran gave a history of chronic lower back pain within the past year, including flare-ups with bending, lifting, or sitting for a long time.  The Veteran reported that driving also presented problems with his back disorder.  He also complained of radiating pain into his left lower extremity.  (Service connection was granted in March 2009 for chronic radiculitis of the left lower extremity.)  This matter is not now before the Board for appellate review.  Examination of the lumbar spine revealed painful and limited range of motion.  The diagnoses included severe strain of the lumbosacral spine with injury of lower back, Grade 1 spondylolisthesis at L5-S1, status post laminectomy and fusion of the lumbosacral spine with bone autograft taken from right iliac bone, and multi level degenerative disc disease of the lumbar spine with chronic pain.  

The Board also notes that the January 2009 VA examiner indicated the claims file was not available for review.  Applicable regulations state that it is essential that, both in the examination and evaluation, each disability be viewed in relation to its history.  See 38 C.F.R. § 4.1.  In this regard, medical examinations generally should "take into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); see also 38 C.F.R. § 3.326 (2010); VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must review a claimant's prior medical records when such a review is necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions).

Also, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, for the reasons noted above, the Board finds that a VA examination is necessary to determine the current severity and manifestations of the Veteran's post operative residuals of lumbar disc fusion at L4.

The Board also notes that the Veteran testified in January 2009 that all his current medical care was provided him by VA at the Ft. Wayne VA Medical Center (VAMC).  See page one of hearing transcript.  The most recent treatment records on file from this facility are dated in November 2008.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As this claim is being remanded anyway, all VA medical treatment records dated since November 2008 should be associated with the claims file.  38 U.S.C.A. § 5103A (West 2002).

The Veteran is also advised that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all VA outpatient treatment records, including those from the VAMC in Ft. Wayne, dating from November 2008 to the present.  All obtained records should be associated with the Veteran's claims file.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.

2.  The RO should thereafter schedule the Veteran for a VA examination to determine the severity of his service-connected post operative residuals of lumbar disc fusion at L4.  

The following considerations will govern this examination:

a.  The claims folder, including all medical records obtained and a copy of this remand, will be reviewed by the examiner.  In addition to the specific directive of addressing the evidence of record as noted below, the examiner must acknowledge receipt and review of the claims folder, the medical records obtained and a copy of this remand.

b.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

c.  For all conclusions, the examiner must identify and explain the medical basis or bases for those conclusions, with identification of the evidence of record.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected post operative residuals of lumbar disc fusion at L4.  The examiner must report the complete range of motion for the thoracolumbar spine.  In providing this information, the physician should indicate whether there is any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

d.  The examining physician must further comment upon whether the Veteran's experiences incapacitating episodes of Intervertebral Disc Syndrome attributable to his service-connected post operative residuals of lumbar disc fusion at L4, and provided so, then indicate the relative frequency and severity of these incapacitating episodes.

The examiner must provide a comprehensive report including a complete rationale for all conclusions reached.

3.  The Veteran is hereby notified that it is his responsibility to report for any VA examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).

In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, and following any other indicated development, the RO should readjudicate the issue on appeal in light of all the evidence of record.  If the appeal is denied in any respect, the Veteran and his representative should be provided a supplemental statement of the case in accordance with 38 U.S.C.A. § 7105 (West 2002) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  The RO must consider whether different ratings may be warranted for different time periods in light of the decision in Hart.  The Veteran should then be afforded an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


